Citation Nr: 1749419	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 17, 2014. 

2. Entitlement to total disability based on individual unemployability (TDIU) prior to November 17, 2014. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran has recognized Guerilla Service from October 1942 to August 1945 and served in the regular Philippine Army from August 1945 to November 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Manila, Republic of the Philippines, Regional Office (RO).

In April 2016 the Board denied the Veteran's claim requesting an initial disability rating in excess of 50 percent for PTSD prior to November 17, 2014 and entitlement to an award of total individual unemployability for the period prior to November 17, 2014.

The Veteran appealed the denial of his claims to the United States Court of Appeals for Veterans' Claims (Court). In May 2017, and pursuant to the parties' Joint Motion for Remand (JMR), the Court of Appeals for Veterans Claims (CAVC) remanded the appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire period on appeal, the Veteran's PTSD was characterized by irritability, sleep disturbances, depression, intrusive thoughts, recurring nightmares, anxiety, memory impairment, avoidance, difficulty getting along with people, reduced reliability and productivity, serious impairment in social and occupational functioning, some communication with family and friends, and occasional volunteering at an organization helping Philippine Veterans. 



CONCLUSION OF LAW

The criteria for a rating of 70 percent, since June 22, 2007 for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's PTSD is presently evaluated as 50 percent disabling for the period on appeal, which contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In June 2009, the Veteran was afforded a VA examination. The Veteran reported interacting with friends and neighbors, using the computer, and being active with the Philippine Veterans Foundation. The Veteran indicated difficulty falling and staying asleep, and inappropriate behavior. The examiner noted the Veteran's social anxiety and irritability had worsened since the last examination. The examiner also noted an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In November 2011, the Veteran was afforded a VA examination. The Veteran reported serving as a volunteer worker with a Philippine veteran's group to assist fellow veterans. The Veteran reported moving to the United States in 2000 and indicated that he speaks with his family in the Philippines every week via webcam. The Veteran noted recurrent distressing dreams, depression, intense psychological distress, physiological reactivity to cues symbolizing traumatic events, avoidance, and feelings of detachment or estrangement from others. The Veteran also reported retiring from his job as a landscaper in 1990 because the work was difficult and he began to have memory problems due to his PTSD. The examiner noted a GAF score of 50, and indicated the Veteran experienced serious PTSD symptoms with serious impairment in social and occupational functioning. The examiner also noted reduced reliability and productivity as a result of the Veteran's social and occupational impairment but stated the Veteran has continued to attend a PTSD group at a VA Ambulatory Care Center. 

In November 2014, the Veteran submitted a private medical examination. The clinician interviewed the Veteran and conducted a full review of his file. The clinician noted that his interview with the Veteran was "one of the most difficult I have ever done," and stated the Veteran was cognitively rigid and was lodged on one topic. The clinician noted that he repeatedly attempted to walk through DSM V diagnostic criteria but the Veteran remained focused on a recurring dream in which he is being chased by a dragon. The Veteran stated the dragon represented the Japanese chasing him through the jungle. The examiner noted that the Veteran's significant cognitive impairments render the Veteran unable to secure or follow substantially gainful employment.

During the entire period on appeal, the Veteran's PTSD was characterized by irritability, sleep disturbances, depression, intrusive thoughts, recurring nightmares, anxiety, memory impairment, avoidance, difficulty getting along with people, reduced reliability and productivity, serious impairment in social and occupational functioning, some communication with family and friends, and occasional volunteering at an organization helping Philippine Veterans. 

Given these symptoms a 70 percent rating is warranted for PTSD pursuant to Diagnostic Code 9411. A 100 percent rating is not warranted as the Veteran is not completely impaired, is able continue intermittent volunteer work during the entire period on appeal, interacts with family members, and has attended group therapy sessions. 

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

As a result of this action, the Veteran will be rated 70 percent for his PTSD and, therefore, he meets the schedular criteria based on this disability alone effective June 22, 2007. The Veteran stopped working as a landscaper in 1990 due to the heavy labor requirements and because he began to forget tasks which made him unproductive on the job, the Veteran identified PTSD as the reason for his memory failures. Given these facts, a TDIU is warranted effective June 22, 2007.


ORDER

Effective June 22, 2007, a rating of 70 percent for PTSD is granted.

Effective June 22, 2007, TDIU is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


